1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                              EASTERN DISTRICT OF CALIFORNIA
     L.M. DANIELS, II.                     ) Case No.: 1:19-cv-01682-AWI-SAB (PC)
9                                          )
                 Plaintiff,                )
10                                         ) ORDER ADOPTING FINDINGS AND
                                           ) RECOMMENDATIONS,
            v.                                                       AND DENYING
11                                           APPLICATION TO PROCEED IN FORMA
                                           ) PAUPERIS
     F.C.U. RAPE UNIT, et.al.,
12                                         )
                 Defendants.               )
13                                         )
                                           )
14                                         )
                                           )
15
16
             Plaintiff L.M. Daniels, II. is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
17
     1983.
18
             On December 6, 2019, the Magistrate Judge issued Findings and Recommendations
19
     recommending that Plaintiff’s application to proceed in forma pauperis be denied because he has
20
     suffered three or more strikes under 28 U.S.C. § 1915(g), and Plaintiff be required to pay the $400.00
21
     filing fee in full. (ECF No. 5.) The Findings and Recommendations were served on Plaintiff and
22
     contained notice that objections were to be filed within twenty-one (21) days. (Id.)
23
             Plaintiff filed objections on December 16, 2019. (ECF No. 6.)
24
             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
25
     novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,
26
     the Court finds the Findings and Recommendations to be supported by the record and by proper
27
     analysis.
28

                                                          1
1          Accordingly, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations issued December 6, 2019, are adopted in full

3          2.     Plaintiff’s application to proceed in forma pauperis is denied;

4          3.     Within thirty (30) days from the date of service of this order, Plaintiff must pay the

5                 $400.00 filing fee in full; and

6          4.     The failure to pay the filing fee in full will result in dismissal of the action.

7
8    IT IS SO ORDERED.

9    Dated: January 17, 2020
                                                 SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
